DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-20 under AIA  35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the previous rejections of claims 1-20 are withdrawn. However, upon further consideration and search, the new rejections under AIA  35 U.S.C. 102(a)(2) and under AIA  35 U.S.C. 103 are made below. 
Response to Amendment
4.	In response to the amendment, the rejection of claim 9 under 35 U.S.C. 112 is withdrawn. 
	
Claim Rejections - 35 USC § 102
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

8.	Claims 1, 4, 9-11, 15-16, and 19 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (US Publication 2020/0367017, hereinafter Liang), or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over Liang et al. (US Publication 2020/0367017, hereinafter Liang).      
Regarding claim 1, Liang discloses an electronic device wearable by a user (Liang, para. 0033, fig’s 1 and 2, show device 400 comprising the millimeter wave vibration detection module 5, the sound detection module 6, the wireless positioning module 7 and the image capturing module 8 which are mounted on an obstacle or a moving source 9 such as a human), comprising: 
a camera (Liang, fig’s 1 and 4, an image capturing module); 
at least one mmWave antenna module configured to perform wireless communication by using an mmWave signal (Liang, fig’s 1 and 4, para. 0025, the millimeter wave generator 52 may emit millimeter wave test signals multiple times at predetermined sampling frequencies to an article (which can be an obstacle or a moving source 9) and the environment of the local environment or specific space 300 by using the transmitting unit 53 and then receives, by using the receiving unit 54, a millimeter wave reflection signal formed by each of the millimeter wave test signals impinging and reflected by the article and environment, so that the processor unit 2 may proceed with range finding according to radar principle. This millimeter wave operation using transmitting units and receiving units implies the presence one or more mmWave transmitting antennas. In another interpretation, a system or device configured to conduct  mmWave communication  comprising one or more mmWave antennas is well known in the art, see Rajab et al., US Publication 2020/0200892, fig’s 2-5 and fig. 10, transmitting mmWave signal and receiving reflection signal with a plurality of transmitting antennas and receiving antennas, and Nakazawa, 2003/0222809, para. 0061, providing a plurality of transmitting antennas and receiving antennas for scanning objects at different ranges, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate well-known features into Liang’s invention for effectively tracking user position in the AR environment); and 
at least one processor (Liang, fig. 1, 1A and 1D, para’s 0022 and 0025, processor), wherein the at least one processor is configured to: 
acquire image information of a surrounding environment via the camera (Liang, fig. 1, 1A, para’s 0028,  the image capturing module 8 can capture (in real-time) an image signal of the article (obstacle or moving source 9) and environment (terrain), the image signal can be for example color analysis or optic analysis of images captured at multiple times from different angles and different directions for an obstacle or terrain, and position analysis and image analysis of images of a moving source 9 captured at multiple times after it has been moving, and are transmitted through each of the mesh routers 4 and each of the network gateways 3 to the processor unit 2, and processed by the processor unit 2 to have the map data building module 21 generate positioning (image) information of the article (obstacle or moving source 9) and environment that is overlapped on the original map data to be displayed on the image output device 1 for enhancing overall integration and correction of the map data);
acquire signal information resulting from reflection of a signal emitted from the at least one mmWave antenna module by the surrounding environment (Liang, para. 0025, the millimeter wave generator 52 may emit millimeter wave test signals multiple times at predetermined sampling frequencies to an article (which can be an obstacle or a moving source 9) and the environment of the local environment or specific space 300 by using the transmitting unit 53 and then receives, by using the receiving unit 54, a millimeter wave reflection signal formed by each of the millimeter wave test signals impinging and reflected by the article (the obstacle or the moving source 9) and environment).
track a position of the user, at least based on the signal information acquired via the at least one mmWave antenna module (Liang, para. 0025, a ratio between the millimeter wave test signal and the millimeter wave reflection signal provides a signal feature value, so that the processor unit 2 may proceed with range finding according to radar principle using antennas (namely a distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain), and the map data building module 21 may calculate in real-time and generate at least one piece of positioning information for the article, obstacle or moving source 9 or environment. As such, positioning location among each obstacle, each moving source 9, and the environment can be calculated and combinable with the original map data; the same mmWave radar can use the distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain track the position of a user).

Regarding claim 4, Liang discloses electronic device of claim 1, wherein the at least one mmWave antenna module comprises a first antenna module and a second antenna module, and the at least one processor is configured to communicate with an external device via the first antenna module (Liang, para. 0030, communicating with an external device; para. 0032, acquiring signal strength indicative of the state or the quality of communication between devices). 

Regarding claim 9, Liang discloses the electronic device of claim 1, wherein the at least one processor is configured to acquire the signal information via the at least one mmWave antenna module to track the position (Liang, para. 0025, a ratio between the millimeter wave test signal and the millimeter wave reflection signal provides a signal feature value, so that the processor unit 2 may proceed with range finding according to radar principle, i.e., with antennas, namely a distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment terrain, and the map data building module 21 may calculate in real-time and generate at least one piece of positioning information for the article, obstacle or moving source 9 or environment. As such, positioning location among each obstacle, each moving source 9, and the environment can be calculated and combinable with the original map data; the same mmWave radar can use the distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain track the position of a user)

Regarding claim 10, Liang discloses the electronic device of claim 1, further comprising a display, wherein the at least one processor is configured to display information about the tracking of the position of the user on the display (Liang, para. 0028, the map data building module 21 generate positioning “image” information of the article, i.e., obstacle or moving source 9 and environment that is overlapped on the original map data to be displayed on the image output device 1 for enhancing overall integration and correction of the map data it is determined that the target is a suspicious invader, the display 23 is forcibly switched over to display both the layout of the monitoring area, for which the target has been determined as being a suspicious invader, and the locus of movement of the suspicious invader).

Regarding claims 11 and 15, these claims comprise limitations substantially the same as claims 1 and 10; therefore they are rejected for similar rationale.
	Regarding claim 16, Liang discloses an electronic device wearable by a user (Liang, para. 0033, fig’s 1 and 2, show device 400 comprising the millimeter wave vibration detection module 5, the sound detection module 6, the wireless positioning module 7 and the image capturing module 8 which are mounted on an obstacle or a moving source 9 such as a human), comprising: 
	a camera (Liang, fig’s 1 and 4, an image capturing module); 
	at least one mmWave antenna module configured to perform wireless communication by using an mmWave signal (Liang, fig’s 1 and 4, para. 0025, the millimeter wave generator 52 may emit millimeter wave test signals multiple times at predetermined sampling frequencies to an article (which can be an obstacle or a moving source 9) and the environment of the local environment or specific space 300 by using the transmitting unit 53 and then receives, by using the receiving unit 54, a millimeter wave reflection signal formed by each of the millimeter wave test signals impinging and reflected by the article and environment, so that the processor unit 2 may proceed with range finding according to radar principle. This millimeter wave operation using transmitting units and receiving units implies the presence one or more mmWave transmitting antennas. In another interpretation, a system or device configured to conduct  mmWave communication  comprising one or more mmWave antennas is well known in the art, see Rajab et al., US Publication 2020/0200892, fig’s 2-5 and fig. 10, transmitting mmWave signal and receiving reflection signal with a plurality of transmitting antennas and receiving antennas, and Nakazawa, 2003/0222809, para. 0061, providing a plurality of transmitting antennas and receiving antennas for scanning objects at different ranges, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate well-known features into Liang’s invention for effectively tracking user position in the AR environment);
	a lens part; a projector configured to output data acquired via the at least one mmWave antenna module to the lens part, the output data being refracted through a prism and displayed on the lens part (Liang, para. 0020, an optic projector implicitly includes lens part and prism for light refraction; para’s 0011 and 0028, millimeter wave vibration detection module and the image capturing module acquire a signal feature value of a state of an article or an environment, which is transmitted through each of the mesh routers and the network gateways to the processor unit to be processed by the processor unit to have the map data building module generate at least one piece of positioning information regarding the state of the article or the environment to be displayed on the image output device of the optic projector by ways of the lens part and the prism; image postprocessing module being operable to carry out post processing and generating a simulation image that simulates the state of the article or the environment according to the signal feature value and a real image of the state of the article or the environment to be displayed on the image output device so as to form integration of displaying of virtual and reality information and spatial positioning; Note: in another interpretation, optic projector with lens part and prism is well known in the art, see Kim et al. , US Publication 2020/0301146, para’s 0031, 0065 and 0066, claim 5, discloses a virtual retinal display setting in which a projector directs a peripheral image toward a prism, the prism refracts the peripheral image to an optical element; light is directed from the optical element to the pupil position of the user's eye, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate well-known features into Liang’s invention for effectively displaying user position in the AR environment); and 
	at least one processor (Liang, fig. 1, 1A and 1D, para’s 0022 and 0025, processor), wherein the at least one processor is configured to: 
	acquire image information of a surrounding environment via the camera (Liang, fig. 1, 1A, para’s 0028,  the image capturing module 8 can capture (in real-time) an image signal of the article (obstacle or moving source 9) and environment (terrain), the image signal can be for example color analysis or optic analysis of images captured at multiple times from different angles and different directions for an obstacle or terrain, and position analysis and image analysis of images of a moving source 9 captured at multiple times after it has been moving, and are transmitted through each of the mesh routers 4 and each of the network gateways 3 to the processor unit 2, and processed by the processor unit 2 to have the map data building module 21 generate positioning (image) information of the article (obstacle or moving source 9) and environment that is overlapped on the original map data to be displayed on the image output device 1 for enhancing overall integration and correction of the map data); 
	acquire signal information resulting from reflection of a signal emitted from the at least one mmWave antenna module by the surrounding environment (Liang, para. 0025, the millimeter wave generator 52 may emit millimeter wave test signals multiple times at predetermined sampling frequencies to an article (which can be an obstacle or a moving source 9) and the environment of the local environment or specific space 300 by using the transmitting unit 53 and then receives, by using the receiving unit 54, a millimeter wave reflection signal formed by each of the millimeter wave test signals impinging and reflected by the article (the obstacle or the moving source 9) and environment).
	track a position of the user, at least based on the signal information acquired via the at least one mmWave antenna module (Liang, para. 0025, a ratio between the millimeter wave test signal and the millimeter wave reflection signal provides a signal feature value, so that the processor unit 2 may proceed with range finding according to radar principle using antennas (namely a distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain), and the map data building module 21 may calculate in real-time and generate at least one piece of positioning information for the article, obstacle or moving source 9 or environment. As such, positioning location among each obstacle, each moving source 9, and the environment can be calculated and combinable with the original map data; the same mmWave radar can use the distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain to track the position of a user), and 
	the projector is configured to output an augmented image to the lens part, based on the position of the user and the acquired data (Liang, para. 0020, an optic projector implicitly includes lens part and prism for light refraction; para’s 0011 and 0028, millimeter wave vibration detection module and the image capturing module acquire a signal feature value of a state of an article or an environment, which is transmitted through each of the mesh routers and the network gateways to the processor unit to be processed by the processor unit to have the map data building module generate at least one piece of positioning information regarding the state of the article or the environment to be displayed on the image output device of the optic projector by ways of the lens part and the prism; image postprocessing module being operable to carry out post processing and generating a simulation image that simulates the state of the article or the environment according to the signal feature value and a real image of the state of the article or the environment to be displayed on the image output device so as to form integration of displaying of virtual and reality information and spatial positioning).

Regarding claim 19, Liang discloses the electronic device of claim 16, further comprising: a single mmWave antenna module as the at least one mmWave antenna module, wherein the at least one processor is further configured to:
in response to the communication with the external device not being performed, acquire the signal information via the single mmWave antenna module to track the position (Liang, para. 0030, communicating with an external device; it is obvious that when the single antenna is not used in communication with the external device, the antenna can be used to track the position, see Liang, para. 0025, a ratio between the millimeter wave test signal and the millimeter wave reflection signal provides a signal feature value, so that the processor unit 2 may proceed with range finding according to radar principle using antennas (namely a distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain), and the map data building module 21 may calculate in real-time and generate at least one piece of positioning information for the article, obstacle or moving source 9 or environment. As such, positioning location among each obstacle, each moving source 9, and the environment can be calculated and combinable with the original map data; the same mmWave radar can use the distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain track the position of a user);   
in response to communication with an external device being performed via the single mmWave antenna module, acquire the image information via the camera to track the position acquire image information via the camera to track the position (Liang, fig. 1, 1A, para’s 0028,  the image capturing module 8 can capture (in real-time) an image signal of the article (obstacle or moving source 9) and environment (terrain), the image signal can be for example color analysis or optic analysis of images captured at multiple times from different angles and different directions for an obstacle or terrain, and position analysis and image analysis of images of a moving source 9 captured at multiple times after it has been moving, and are transmitted through each of the mesh routers 4 and each of the network gateways 3 to the processor unit 2, and processed by the processor unit 2 to have the map data building module 21 generate positioning (image) information of the article (obstacle or moving source 9) and environment that is overlapped on the original map data to be displayed on the image output device 1 for enhancing overall integration and correction of the map data. It is obvious that when the single antenna as the only antenna has already been used, mmWave signal cannot be used to scan the environment. Therefore the system would acquire image information from the image capturing module to track the position).

9.	Claims 2, 12, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liang, as applied to claims 1, 11, and 16 above, in view of Lee et al. (US Publication 2014/0267021, hereinafter Lee, also corresponding to Chinese Publication CN 105229570, 06-2018).
	Regarding claim 2, Liang discloses electronic device of claim 1, wherein the at least one processor is further configured to: acquire the image information via the camera to track the position; and acquire the signal information via the at least one mmWave antenna module to track the position.
	Liang does not explicitly disclose but  Lee discloses an illuminance sensor, wherein the at least one processor is configured to: in response to an illuminance being sensed by the illuminance sensor exceeding a threshold value, acquire the image information via the camera; and, in response to the illuminance being equal to or less than the threshold value, not acquire the image information via the camera (Lee, para. 0052 of US Publication, and page  6 of Chinese Publication, the electronic device analyzes sensor data acquired from the illuminance sensor and compare the ambient illuminance with a threshold value; based on the comparison the electronic device determines whether it I possible to acquire an image using the camera. When the luminance obtained from the illuminance sensor is less than the threshold value, electronic device obviously would not acquire images using the camera, and as disclosed by Liang in claim 1 above,  the system acquires the signal information via the at least one mmWave antenna module to track the position). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s features into Liang’s invention for enhancing user’s tracking experience by providing images of detected objects in high quality content.

	Regarding claims 12 and 17, these claims comprise limitations substantially the same as claim 2; therefore they are rejected for similar rationale.

10.	Claims 3, 13, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liang, as applied to claims 1, 11, and 16 above, in view of Nishino et al. (US Publication 2011/0228979, hereinafter Nishino).
	Regarding claim 3, Liang discloses electronic device of claim 1, wherein the at least one processor is further configured to: track the position by using the camera based on detecting the image information acquired via the camera, and acquire the signal information via the at least one mmWave antenna module to track the position, as described in claim 1 above (see Liang, para. 0025, a ratio between the millimeter wave test signal and the millimeter wave reflection signal provides a signal feature value, so that the processor unit 2 may proceed with range finding according to radar principle using antennas (namely a distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain), and the map data building module 21 may calculate in real-time and generate at least one piece of positioning information for the article, obstacle or moving source 9 or environment. As such, positioning location among each obstacle, each moving source 9, and the environment can be calculated and combinable with the original map data; the same mmWave radar can use the distance between the millimeter wave vibration detection module 5 and each obstacle, each moving source 9, the environment/terrain track the position of a user; para. 0028,  the image capturing module 8 can capture (in real-time) an image signal of the article (obstacle or moving source 9) and environment (terrain), the image signal can be for example color analysis or optic analysis of images captured at multiple times from different angles and different directions for an obstacle or terrain, and position analysis and image analysis of images of a moving source 9 captured at multiple times after it has been moving, and are transmitted through each of the mesh routers 4 and each of the network gateways 3 to the processor unit 2, and processed by the processor unit 2 to have the map data building module 21 generate positioning (image) information of the article (obstacle or moving source 9) and environment that is overlapped on the original map data to be displayed on the image output device 1 for enhancing overall integration and correction of the map data).
	Liang does not explicitly disclose but Nishino discloses acquiring the image information in response to a number of feature points detected by the camera based on the image information exceeding a designated number (Nishino, para. 0062, on the basis of the number of feature points, the post-tracking positions of the feature points and the directions of the movements of the feature points, the detection determination device 345 determines whether or not a moving object has been detected. Obviously when the number of feature points is less than a designated number, an object has not been detected and the imaging information is not acquired, and as disclosed by Liang above, the signal information is acquired via the at least one mmWave antenna module to track the position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nishino’s features into Liang’s invention for effectively tracking user position in the environment.

	Regarding claims 13 and 18, these claims comprise limitations substantially the same as claim 3; therefore, they are rejected for similar rationale.

11.	Claims 5, 14, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liang, as applied to claims 4, 11, and 16 above, in view of Nakazawa et al. (US Publication 2003/0222809, hereinafter Nakazawa).
	Regarding claim 5, Liang discloses electronic device of claim 4, and further discloses acquiring signal strength which indicates state or quality of communication (see   Liang, para’s 0030 and 0032, acquiring signal strength which indicates state or quality of communication between devices).
	Liang does not explicitly disclose but  Nakazawa discloses in response to a state of the communication with the external device corresponding to a first state, acquire the signal information via the second antenna module to track the position; and in response to a state of the communication with the external device corresponding to a second state that does not correspond to the first state, communicate with the external device via the first antenna module and the second antenna module (Nakazawa, para. 0061, the millimeter wave radar unit 10 may be operated one of in a short-range detection mode and a far-range detection mode so as to switch over the detected zone. When the millimeter wave radar 11 of the millimeter wave radar unit 10 has a plurality of transmitting antennas, the far-range detection can be realized by transmitting millimeter waves from the plurality of transmitting antennas at the same time and narrowing the radiation angle. Also, the short-range detection can be realized by reducing the number of ones of the plural transmitting antennas, which transmit millimeter waves at the same time, and widening the radiation angle. Based on the disclosure above, when signal strength is high, remaining antenna can be used to scan objects, and when signal strength is low, attempt to communicate with other devices using all available antennas).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakazawa’s features into Liang’s invention for effectively tracking user position in the environment.

	Regarding claims 14 and 20, these claims comprise limitations substantially the same as claims 4 and 5; therefore they are rejected for similar rationale. 
	
Allowable Subject Matter
12. 	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Claim 7 depending on claim 6 inherit the objection thereof. 

Consideration of Reference/Prior Art
13.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484